Citation Nr: 1202915	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, including osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to September 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that inter alia denied service connection for osteoarthritis of the hips.  Jurisdiction of the Veteran's case is currently with the VARO in Phoenix, Arizona.

In January 2009, the Veteran testified during a personal hearing at the RO.  In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In May 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.


FINDING OF FACT

A hip disorder did not have its onset and is not otherwise related to his active service nor was arthritis manifested to a compensable degree within one year of his discharge from active service. 


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

In a February 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a July 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured, including records from the Social Security Administration (SSA) indicating that, in March 2004, he was found totally disabled due to ischemic heart disease and a disorder of the muscle, ligament, and fascia. 

In April 2009, the Veteran was afforded a VA examination in conjunction with his claim and the examination report is of record.

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development, which included requesting a search for inpatient treatment from March Air Force Base (MAFB) related to the Veteran's August 1969 motor vehicle accident.  There has been substantial compliance with this remand as, in July 2011, the National Personnel Records Center (NPRC) responded negatively to the RO's records request and, in a July 2011 memorandum, the RO determined that the clinical records regarding the Veteran from MAFB for the August 1969 accident resulting in the hip injury were unavailable.  RO personnel advised the Veteran by telephone of its determination and he indicated that he had no other records to submit.  The Board's duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Veteran asserts that he has a bilateral hip disorder, primarily as a result of an injury incurred during his active service.  He contends that, in August 1969, he injured his hips, among other areas, in a motor vehicle accident.  In written statements and oral testimony, he said he had a car accident in August 1969 and was treated at MAFB.  During his recent Board hearing, the Veteran testified that, at the Air Force Base, his face was bandaged but he did not know if x-rays were taken (see January 2011 Board hearing transcript at page 6).  

The Veteran also testified that he was hospitalized for two days and then returned to duty after his August 1969 accident (Id. at 6 and 10).  He said that he went to sickbay "that week" with complaints of hip problems and was told it was "the muscles from the accident" (Id. at 6).  His problem did not improve and he said that he repeatedly returned to sickbay until his sergeant said he would be written up for malingering (Id. at 6-7).  Despite his pain, he "just forgot about it" (Id. at 7).  The Veteran indicated that he reported his hip problem when he was discharged but did not know if examiners wrote it down as his hips were not examined (Id. at 15).  He said that he filed a claim for VA benefits in 1971 and mentioned his hip problem at that time (Id. at 11).  The Veteran stated that, in the 1970s, he repeatedly sought VA treatment for his hip problem that examiners attributed to back muscle spasms (Id. at 7).  He said he was seen at the VA medical facility in San Diego (Id. at 8).  

The Veteran denied any post service hip injury and believed his current arthritis was due to his in service accident (Id.).  He said he had hip pain that existed since his motor vehicle accident (Id. at 16).  

But, during his January 2009 personal hearing at the RO, the Veteran denied having a hip problem when he was examined for discharge (see January 2009 RO hearing transcript at page 7).  He said that he had hip pain for approximately 20 years (Id. at 10).  The Veteran believed that his hip pain was related to his back condition (Id. at 12).

The Veteran has claimed that he has a hip disorder that is directly related to his military service.  However, although the evidence shows that the Veteran currently has osteoarthritis of the hips, no competent evidence has been submitted to show that this disability is related to service or any incident therein.  The Veteran maintains that service connection is warranted for a bilateral hip disorder.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or hip pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of orthopedic diseases.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service treatment records reveal that, on August 2, 1969, the Veteran was injured in a motor vehicle accident and treated at MAFB.  A California Highway Patrol Traffic Accident Report describes the accident and shows that, on August 2, 1969, the Veteran was taken to MAFB Hospital for treatment of multiple cuts and scratches to his face, shoulder and chest area.  An August 8, 1969 service clinical entry indicates that he was seen for suture removal,  An October 1970 service examination report is not referable to a hip disorder.  A March 2, 1971 record includes the Veteran's complaints of low back pain after the accident.  Results of x-rays taken at the time were normal.  On a report of medical history completed in July 1971, the Veteran did not report having a hip disorder and, when examined for discharge, in September 1971, a hip disorder was not noted.

Post service, in September 1971, the RO received the Veteran's formal claim for VA disability benefits for laceration of the right side of the neck and a right knee injury.  There was no mention of hip disability.  An October 1971 VA orthopedic examination report is not referable to complaints or diagnosis of, or treatment for, a hip disorder.  An April 1972 rating decision granted service connection for disfiguring scars of the face, right pectoral region, and right patella associated with the Veteran's 1969 car accident.

VA and non-VA medical records, dated from 1972 to 2009, are of record.  In September 1973, the Veteran was hospitalized by VA for treatment of a pilonidal cyst.  An examination performed at the time includes an impression of low back syndrome but does not describe complaints or diagnosis of, or treatment for, a hip disorder.

In May 1976, the Veteran was seen in the VA outpatient clinic regarding complaints of headaches that started shortly after his 1969 accident.  He did not complain of hip pain.

An April 2003 VA outpatient neurology clinic record includes a past medical history of osteoarthritis of the left hip post auto collision in military.

A November 2003 private examination report, prepared in conjunction with the Veteran's SSA disability application, indicates that he had osteoarthritis of the left hip secondary to a motor vehicle accident.  In his application for SSA disability benefits, the Veteran said he was unable to work due to heart disease, type 2 diabetes, and arthritis in his hips and low back.

According to an October 18, 2004 VA clinical record, the Veteran complained of left hip pain and had a past medical history of osteoarthritis of the left hip due to an automobile accident.  The assessment was left hip pain and it was noted that the Veteran was told this was due to osteoarthritis.

March 2005 VA outpatient records include the Veteran's complaint of progressively worsening chronic left hip pain.  Results of x-rays were reported to show mild osteoarthritic changes in both hips, the left greater than the right.  An April 2005 record indicates that he had osteoarthritis of the left hip secondary to an automobile accident.

In October 2005, the Veteran submitted a claim for service connection for a bilateral hip disorder due to his motor vehicle accident in service.

In April 2009, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran's August 2, 1969 motor vehicle accident was noted and that an August 8, 1969 record documents the incident for which he was seen at MAFB.  The examiner said that it was "noteworthy in the initial visits, there is mention of [the Veteran's] back but no mention of his hips".  The examiner commented that, after service, in 1971, the Veteran did not complaint of a hip problem.  Post service, the Veteran worked as a delivery truck driver until 2002 that involved lifting and driving long distances for many hours.  He denied any work-related injuries.

The Veteran complained of having persistent pain more localized to his hips, primarily in the left hip, since the 1980s.  He had some radicular pain that developed at that time, and continued to have left hip pain and stiffness in his buttocks region.  The Veteran denied pain in his right hip.  Results of x-rays taken at time of examination revealed mild degenerative arthritis of the left and right hips, with associated left hip referred pain in terms of radiculopathy from the degenerative arthritis of the lumbar spine with possible remote injury to the left less trochanter.  

In the VA examiner's opinion, the osteoarthritis of the Veteran's hips was less likely than not (less than 50/50 probability) caused by or the result of the motor vehicle accident in service.  The VA examiner explained that it was generally felt that a major joint required some type of intraarticular injury that would have been demonstrated radiographically, to produce degenerative arthritis.  Further, throughout both the Veteran's service and post service medical records, there was no complaint or physical examination of his hips, although he complained of back pain.  Thus, the osteoarthritis of the hips was less likely than not caused by or the result of the motor vehicle accident in service.

Here, the service treatment records do not provide evidence of a chronic hip disorder in service.  The Veteran had limited treatment for complaints of pain.  When he was evaluated for discharge in September 1971, no problems with the hips were identified. 

The record unequivocally shows that there was no medical evidence of arthritis, or any other diagnosed disability, of the hip, within one year after service.  The first documented evidence of any type of hip problem after service is from the VA records dated in 2003, more than 30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In short, no medical opinion or other medical evidence relating the Veteran's bilateral hip disorder to service or any incident of service has been presented. 

The only probative opinion of record is that of the April 2009 VA examiner who opined that the Veteran's osteoarthritis of the hips was less likely caused by or the result of the motor vehicle accident in service.  According to the VA examiner, there was no evidence in the service medical records or the VA medical records regarding complaints or physical examination of the hips.  The VA examiner provided a clear rationale to support that opinion.  There is no competent evidence to contradict this opinion. 

While the Veteran is competent to state that he injured his hips in service, he is not competent to state that he had chronic hip pathology as a result of that injury.  The internal pathology of osteoarthritis of the hips is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose osteoarthritis of the hips.  To the extent he is claiming continuity of hip symptoms since the in-service injury, he is not a reliable historian.  He made no mention of hip problems following the motor vehicle accident in service or at any other time while on active duty.  There was no mention of hip difficulties at service discharge and examination of his lower extremities at that time was normal.  While he states that he did not complain of pertinent symptoms in service for fear of being labeled a malingerer, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  The Veteran did not claim service connection for a hip disorder at the time he originally claimed service connection for residuals of lacerations to his neck and right knee in September 1971.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Veteran testified in 2009 that he did not have hip problems at discharge and had hip problems for about 20 years.  Although the Veteran testified to seeking VA treatment for a hip problem in the 1970s, the available records do not support his contentions.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

Though the Veteran has made vague references to the hip problems being due to his service-connected spinal disability, there is not competent evidence to support his claim.  The Veteran is a lay person, and as a layperson, he does not have the expertise to opine regarding medical etiology.  Layno v. Brown, 6 Vet. App. at 465. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for a bilateral hip disorder, including osteoarthritis and his claim must be denied.


ORDER

Service connection for a bilateral hip disorder, including osteoarthritis is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


